Citation Nr: 0820753	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of service-connected left and right heel 
sprains, each evaluated as 10 percent disabling from 
September 1, 2002.

2.  Evaluation of service-connected left and right leg 
varicose veins, each evaluated as 10 percent disabling from 
September 1, 2002.

3.  Evaluation of service-connected right carpal tunnel 
syndrome, evaluated as 10 percent disabling from September 1, 
2002.

4.  Evaluation of service-connected sinusitis, evaluated as 
10 percent disabling from September 1, 2002.

5.  Evaluation of service-connected left and right knee 
arthritis, each evaluated as 10 percent disabling from 
September 1, 2002.

6.  Evaluation of service-connected left and right ankle 
sprains, each evaluated as noncompensable from September 1, 
2002, and 10 percent disabling from December 12, 2006.

7.  Evaluation of service-connected lumbar strain with 
degenerative disc disease (low back disorder), evaluated as 
20 percent disabling from September 1, 2002, and 40 percent 
disabling from December 12, 2006.

8.  Evaluation of service-connected left and right lower 
extremity sciatica, each evaluated as 10 percent disabling 
from December 12, 2006.

9.  Evaluation of service-connected left carpal tunnel 
syndrome, evaluated as 10 percent disabling from September 1, 
2002.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
2002.  The veteran also had a little over 3 years of earlier 
active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
heel sprains, varicose veins, carpal tunnel syndrome, 
sinusitis, knee disabilities, ankle sprains, and a low back 
disorder.  The rating decision evaluated the low back 
disorder as 20 percent disabling from September 1, 2002; 
evaluated the heel sprains, varicose veins, carpal tunnel 
syndrome, sinusitis, and knee disabilities each as 10 percent 
disabling from September 1, 2002; and evaluated the ankle 
sprains as noncompensable from September 1, 2002.

In a January 2007 rating decision, the RO granted service 
connection for left and right lower extremity sciatica as 
residuals of the veteran's service connected low back 
disorder; recharacterized the already service connected knee 
sprains as knee arthritis; rated the low back disorder as 40 
percent disabling from December 12, 2006; rated each of the 
ankle sprains as 10 percent disabling from December 12, 2006; 
and rated the left and right lower extremity sciatica as each 
10 percent disabling from December 12, 2006.

In August 2007, the veteran testified at a hearing before the 
undersigned.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issues on 
appeal were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Fenderson doctrine applies.  The Board has 
therefore characterized the rating questions as noted on the 
title page. 

The issue of a higher initial evaluation for left carpal 
tunnel syndrome is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Since September 1, 2002, neither the veteran's left nor 
right heel sprain was manifested by adverse symptomatology 
that equates to a moderately severe foot injury.

2.  Since September 1, 2002, neither the veteran's left nor 
right varicose veins was manifested by persistent edema 
incompletely relieved by elevation of extremity.

3.  Since September 1, 2002, the veteran's right carpal 
tunnel syndrome was not manifested by moderate incomplete 
paralysis of the median nerve.

4.  Since September 1, 2002, the veteran's sinusitis has not 
been manifested by three or more incapacitating episodes of 
sinusitis per year requiring prolonged antibiotics or by more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.

5.  Since September 1, 2002, neither the veteran's left nor 
right knee arthritis was manifested by flexion limited to 30 
degrees and extension limited to 15 degrees or by flexion 
limited to 45 degrees and extension limited to 10 degrees, 
even taking into account his complaints of pain, or by slight 
instability.

6.  From September 1, 2002, through December 11, 2006, 
neither the veteran's left nor right ankle sprain was 
manifested by moderate limitation of motion even taking into 
account his complaints of pain.

7.  Since December 12, 2006, neither the veteran's left nor 
right ankle sprain was manifested by marked limitation of 
motion even taking into account his complaints of pain.

8.  From September 1, 2002, through December 11, 2006, the 
veteran's low back disorder has not been manifested by severe 
symptoms of intervertebral disc syndrome. 

9.  Since December 12, 2006, the veteran's low back disorder 
has not been manifested by pronounced symptoms of 
intervertebral disc syndrome.

10.  From September 23, 2002, through December 11, 2006, the 
veteran's low back disorder was not manifested by at least 
four weeks of incapacitating episodes that required bed rest 
prescribed by a physician and treatment by a physician during 
the past twelve months.

11.  Since December 12, 2006, the veteran's low back disorder 
has not been manifested by at least six weeks of 
incapacitating episodes that required bed rest prescribed by 
a physician and treatment by a physician during the past 
twelve months.

12.  From September 23, 2002, through December 11, 2006, the 
veteran's low back disorder was not manifested by mild 
incomplete paralysis of the sciatic nerve in either the right 
or left lower extremity.

13.  Since December 12, 2006, neither the left or right lower 
extremity sciatica has been manifested by symptoms that 
equate to moderate incomplete paralysis of the sciatic nerve.

14.  Since September 1, 2002, the veteran's low back disorder 
has not been manifested by a vertebral fracture, ankylosis, 
severe limitation of motion, or lumbosacral strain with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, even taking into account his complaints of pain. 

15.  From September 26, 2003, through December 11, 2006, the 
veteran's low back disorder has not been manifested by 
forward flexion of the thoracolumbar spine being 30 degrees 
or less, even taking into account his complaints of pain, or 
ankylosis.

16.  Since December 12, 2006, the veteran's low back disorder 
has not been manifested by ankylosis.


CONCLUSIONS OF LAW

1.  Since September 1, 2002, the veteran has not met the 
criteria for a rating in excess of 10 percent for left or 
right heel sprains.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2007).  

2.  Since September 1, 2002, the veteran has not met the 
criteria for a rating in excess of 10 percent for left or 
right leg varicose veins.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.104, Diagnostic Code 7120 (2007).

3.  Since September 1, 2002, the veteran has not met the 
criteria for a rating in excess of 10 percent for right 
carpal tunnel syndrome.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.14, 4.25, 4.31, 4.124a, Diagnostic 
Code 8515 (2007).

4.  Since September 1, 2002, the veteran has not met the 
criteria for a rating in excess of 10 percent for sinusitis.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.97, Diagnostic Code 6513 (2007).

5.  Since September 1, 2002, the veteran has not met the 
criteria for a rating in excess of 10 percent for left or 
right knee arthritis.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.326, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5010, 5014, 5257, 5260, 5261 (2007).

6.  Since September 1, 2002, the veteran has not met the 
criteria for higher evaluations for left and right ankle 
sprains.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2007). 

7.  Since September 1, 2002, the veteran has not met the 
criteria for higher evaluations for a low back disorder  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289, 5292, 
5295 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2007).

8.  From September 23, 2002, through December 11, 2006, the 
veteran did not meet the criteria for a separate compensable 
rating for left or right lower extremity sciatica.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 
4.71a, 4.123, 4.124, 4.124a, Diagnostic Codes 5243, 8520 
(2007).

9.  Since December 12, 2006, the veteran has not met the 
criteria for a rating in excess of 10 percent for left or 
right lower extremity sciatica.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.123, 4.124, 4.124a, 
Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between the care provided and the 
disability; the degree of disability, and the effective date 
of any disability benefits.  The veteran must also be 
notified to submit all evidence in his possession, what 
specific evidence he is to provide, and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  

As to VA's duty to notify, the veteran is challenging the 
initial evaluations and effective dates assigned following 
the grant of service connection in a May 2003 rating 
decision.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 
(2006), the Court held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C. § 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See also Hartman v. 
Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

In line with the above reasoning, the notice requirements for 
increased rating claims set forth in Vazquez-Flores v. Peak, 
22 Vet. App. 37 (2008), do not apply to initial rating claims 
like the current appeal because VA's VCAA notice obligations 
are fully satisfied once service connection has been granted.  
Instead, any further notice and assistance requirements are 
covered by 38 U.S.C. §§ 5103A, 5104(a), 7105(d)(1), and  as 
part of the appeals process once a timely Notice of 
Disagreement has been filed with respect to the initial 
rating or effective date assigned following the grant of 
service connection.  This position is further bolstered by 
the decision just issued by the Court in Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008), in which it was 
held, as to the notice requirements for downstream earlier 
effective date claims following the grant of service 
connection, "that where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements."  See also May v. Peake, 
No. 06-1402 (U.S. Vet. App. May 8, 2008) (nonprecedential 
memorandum decision).

Therefore, the Board finds that because legally sufficient 
notice was provided the veteran in September 2002, before 
service connection was granted in the May 2003 rating 
decision, VA's duty to notify in this case has been 
satisfied.  See Hartman, supra; Dunlap, supra.  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record all identified and available post-
service records.  The veteran was also afforded VA 
examinations which provide sufficient information for the 
Board to rate the severity of his service connected 
disabilities.  While the July 2004 VA examination took place 
apparently without the veteran having the veteran's claims 
file, this mistake does not require the appeal to be remanded 
to afford the claimant new examinations because the examiners 
at the prior October 2002 VA examination and at the 
subsequent December 2006 VA examination appeared to have had 
the claims files.  Moreover, in April 2006 the veteran 
notified VA that he had no other evidence to file in support 
of his appeal.  See Medrano v. Nicholson, 21 Vet. App. 165 
(2007) (if, after VA provides a content-compliant VCAA notice 
and the claimant informs VA that there is no further evidence 
to submit, the failure by VA to conduct a subsequent 
readjudication is not prejudicial).  There is no pertinent 
evidence which is not currently part of the claims files.  

Therefore, the Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The Claims

The veteran and his representative contend that the 
claimant's heel sprains, varicose veins, carpal tunnel 
syndrome, sinusitis, knee disabilities, ankle sprains, low 
back disorder, and sciatica are manifested by symptomatology 
that warrants the assignment of higher evaluations.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  In cases 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson, 
supra.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id, at 206.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

Heel Sprains

The May 2003 rating decision granted service connection for 
left and right heel sprains and rated each heel as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot 
injuries) effective from September 1, 2002.  

38 C.F.R. § 4.71a, Diagnostic Code 5284 provides a 10 percent 
rating for a moderate foot injury, a 20 percent rating for a 
moderately severe foot injury, and a 30 percent rating for a 
severe foot injury.  

Initially, the Board notes that the term moderately severe as 
used in Diagnostic Code 5284 is not defined by regulation.  
However, the overall regulatory scheme relating to rating 
disabilities of the feet and toes contemplates 20 percent 
ratings in cases where problems include such difficulties as 
dorsiflexion of all toes unilaterally and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (no more than 10 percent is warranted 
even if the great toe is dorsiflexed) (2007).  A 20 percent 
rating may also be assigned when there is moderately severe 
malunion or nonunion of the tarsal or metatarsal bones.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5283 (2007).  

However, the record does not suggest that the veteran's 
disabilities approximate the degree of severity required for 
a 20 percent rating.  Specifically, at the October 2002 VA 
examination, the veteran complained of foot pain for the last 
two to three years which caused difficulty standing and 
walking.  He also reported problems with stiffness in the 
feet after walking three to five miles.  He thereafter 
complained that his feet swell on occasion.  He self-treated 
his problem with ice, Epsom salts, and shoe inserts with some 
mild relief.  

On examination, there was bilateral heel tenderness.  
However, he was not in acute distress, his gait was normal, 
and the feet revealed no abnormal weight-bearing signs, 
calluses, or breakdown.  Moreover, examination of the feet 
did not reveal edema, weakness, pes planus, valgus deformity, 
inward rotation, marked pronation deformity, hammer toes, 
hallus valgus, or hallus rigidus.  The Achilles tendon did 
not have pain, mal-alignment, or severe spasm.  He did not 
have pain with dorsiflexion of the toes or ankles.  Also, 
palpitation of the metatarsal head did not produce pain.  
Pulses were normal in the lower extremities.  The lower 
extremities did not show clubbing, cyanosis, or edema.  
Homans' sign was negative.  Coordination was intact.  
Peripheral nerves did not have any deficits.  Neurological 
examination of the lower extremities showed good tone 
bilaterally, with good active motion, strength 5/5, and 
sensation grossly intact.  X-rays of the left and right feet 
were negative.  The diagnosis was bilateral heel sprain.  It 
was thereafter opined that the veteran should avoid excessive 
walking due to his bilateral heel sprain.  

At the July 2005 VA examination, the veteran complained of 
heel pain with rest as well as with standing and walking.  He 
denied having any functional impairment or lost time from 
work due to the impairment.  

On examination, the feet were tender in the heel area 
bilaterally.  However, the veteran was not in any apparent 
distress, walked with a normal gait, and his gait was neither 
unsteady nor unpredictable.  The feet showed no evidence of 
abnormal weight bearing signs, swelling, inflammation, pes 
planus, hallux valgus, hallux rigidus, high-arch, claw-foot 
deformities, interdigital neuroma, pes cavus, inversion or 
eversion deformity, hammertoe deformity, plantar fasciae, 
painful motion, edema, or disturbed circulation.  The 
Achilles tendon had good alignment.  The metatarsal heads 
were not tender.  X-rays of the left and right heel were 
negative.  The diagnosis was bilateral heel sprain.  It was 
thereafter opined that the veteran should avoid jumping and 
walking on uneven ground due to his bilateral heel sprain.  

At the December 2006 VA examination, the veteran complained 
of chronic heel pain at rest, while standing, and while 
walking temporarily relieved by rest and medication.  While 
having pain, he can function with medication.  He does not 
receive any treatment for his condition.  However, the 
veteran reported that it limits his ability to stand for long 
periods of time, play sports, or jump.

Examination of the feet showed no evidence of tenderness, 
weakness, edema, atrophy, or disturbed circulation.  The feet 
showed no evidence of pes planus, hammertoe deformity, 
Morton's Metatarsalgia, hallux valgus, or hallux rigidus.  It 
was thereafter reported that "[h]e has limitation with 
standing and walking; the limitations [is] no prolonged 
standing, or walking.  He does not require any type of 
support with his shoes."  X-rays of the feet showed 
arthritis of the first metatarsophalangeal joint bilaterally.  
The diagnosis was bilateral heel strain.  

Moreover, April 2006 treatment records from the veteran's 
physical therapist Robert Christakos, P.T., noted the 
veteran's complaints of foot pain due to heel strains. 

Consequently, the Board finds that, while the term moderately 
severe is not defined by regulation, when compared with other 
comparable ratings for the feet, this term must be understood 
to require greater difficulties than those currently 
experienced by the veteran - his subjective complaints of 
pain and the objective evidence of heel tenderness which 
problem was not even found at his most recent VA examination.  
As suggested by the above reference to other Diagnostic 
Codes, the veteran's difficulties are not tantamount to more 
than moderate impairment, even when pain is considered.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); Johnson v. Brown, 
9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  Accordingly, the Board finds that the 10 
percent ratings currently assigned takes into account his 
current symptoms and compensates him for moderate disability.  
38 C.F.R. § 4.71a, Diagnostic Code 5284.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

Varicose Veins

The May 2003 rating decision granted service connection for 
left and right varicose veins and rated each leg as 10 
percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 
7120 (varicose veins) effective from September 1, 2002.  

38 C.F.R. § 4.104, Diagnostic Code 7120, provides a 10 
percent rating for varicose veins with intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery; a 20 percent rating for 
varicose veins with persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema; and a 30 percent rating for varicose 
veins with persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration. 

However, the record does not suggest that the veteran's 
disabilities approximate the degree of severity required for 
a 20 percent rating.  Specifically, at the October 2002 VA 
examination, the veteran reported having varicose veins 
mostly on the back of his legs.  However, he also reported 
that they are not giving him a lot of problems and he had 
never sought treatment for his varicose veins.  

On examination, he had some "mild" 1 millimeter (mm) 
varicosities in the posterior aspect of his legs which are 
"minimal" and slightly tortuous.  There was no tenderness, 
ulceration, edema, pigmentation, or stasis dermatitis.  The 
diagnosis was varicose veins.  It was opined that the veteran 
had "1 mm of varicose veins in the posterior aspect of his 
legs which are mild without tortuosity or hyper-
pigmentation."  It was also opined that the varicose veins 
did not cause any functional limitations.

At the July 2005 VA examination, the veteran complained of 
varicose veins and pain with prolonged standing and walking.  
However, he did not wear compression hosiery or take any 
medication for this condition.  He also denied having 
problems with edema, skin pigmentation, eczema, ulceration, 
or any functional impairment.  Lastly, the veteran reported 
that he had not lost any time from work because of his 
varicose veins.  

On examination, the veteran had varicose veins on the 
posterior aspect of the calves in the left lower extremity 
measuring 15 centimeters (cm) and in the right lower 
extremity measuring 19 cm.  There was no evidence of stasis 
edema, dark skin pigmentation, eczema, ulceration, or 
elevated edema.  The diagnosis was bilateral varicose veins.  
It was opined that the veteran should avoid prolonged 
standing in one position.

At the December 2006 VA examination, the veteran complained 
of a five year history of varicose veins with leg pain after 
prolonged standing and walking.  The veteran currently treats 
his varicose veins with special stocking/hose.  On 
examination, the veteran had varicose veins in the lower 
extremities without ulceration, edema, elevated edema, stasis 
pigmentation, or eczema.  The diagnosis was varicose veins. 

While the record shows that the veteran's varicose veins have 
become worse during the pendency of the appeal and that since 
2006 the veteran has been treating his varicose veins by 
wearing hose, nonetheless the record is negative for 
objective evidence of the varicose veins in either leg 
causing persistent edema, incompletely relieved by elevation 
of extremity.  Neither does the record show varicose veins 
with persistent edema and stasis pigmentation or eczema.  
Accordingly, the Board finds that the veteran does not meet 
the criteria for a higher evaluation for varicose veins in 
either the left or right leg.  38 C.F.R. § 4.104, Diagnostic 
Code 7120.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

Carpal Tunnel Syndrome

The May 2003 rating decision granted service connection for 
right carpal tunnel syndrome and rated it as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(sciatic nerve) effective from September 1, 2002.  

38 C.F.R. § 4.124a, Diagnostic Code 8515 provides a 10 rating 
for mild incomplete paralysis of the dominant extremity and a 
30 percent rating for moderate incomplete paralysis of the 
dominant extremity.  In rating peripheral nerve injuries and 
their residuals, attention should be given to the site and 
character of the injury, the relative impairment in motor 
function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120 (2007).

Since VA examiners were uniform in reporting that the veteran 
is right handed (see VA examinations dated in October 2002, 
July 2005, and December 2006), the Board's subsequent 
analysis will focus on whether the record shows moderate 
incomplete paralysis of the dominant extremity.  In this 
regard, the Board notes that the record does not suggest that 
the veteran's disability approximates the degree of severity 
required for a 30 percent rating for moderate incomplete 
paralysis of the right hand.  

Specifically, at the October 2002 VA examination, the veteran 
complained of a two year history of carpal tunnel syndrome 
with intermittent symptoms and flare-ups two to three times a 
week which symptoms were exacerbated by driving and holding 
his fingers for long periods of time.  Moreover, while he 
denied having problems with numbness, all ten fingers 
tingled.  He had treated his carpal tunnel syndrome with 
cortisone with some relief.  

On examination, the veteran could tie his shoes, fasten 
buttons, and pick-up a piece of paper.  Grip strength in the 
fingers was symmetric and full.  Hand strength was grossly 
intact bilaterally.  The right hand was normal with full 
range of motion, no pain or tenders, no trigger points, and 
full range of motion of all fingers.  Moreover, range of 
motion was not limited by pain, weakness, incoordination, 
fatigue, or lack of endurance.  There was no instability or 
edema.  Pulses were normal in the upper extremities.  The 
upper extremities did not show clubbing, cyanosis, or edema.  
Homans' sign was negative.  Coordination was intact.  
Peripheral nerves did not have any deficits.  Neurological 
examination of the upper extremities showed good tone 
bilaterally, with good active motion, strength 5/5, sensation 
grossly intact, and reflexes 2/4 in the biceps and 1/4 in the 
triceps.  The diagnosis was bilateral carpal tunnel syndrome 
- currently asymptomatic.  It was opined that examination was 
negative from any sensory deficits of his hands and that his 
examination was not consistent with acute carpal tunnel 
syndrome.  It was also opined that the carpal tunnel syndrome 
did not cause any functional limitations.

Treatment records also show the veteran's complaints and/or 
treatment for pain radiating into the elbows starting in 
April 2004.  See, for example, VA treatment records dated in 
April 2004, January 2005, March 2005, September 2005, and 
October 2005; treatment records from Robert Christakos, P.T., 
dated from February 2006 to April 2006.  A March 2005 
electromyography (EMG) confirmed bilateral median neuropathy 
at or distal to the wrists.  The diagnosis was carpal tunnel 
syndrome.  A March 2005 letter from VA to the veteran 
characterized his carpal tunnel syndrome as "mild" on the 
right.  An October 2005 VA treatment record also noted the 
veteran's complaints of hand numbness.  Moreover, February 
and April 2006 treatment records from Robert Christakos, 
P.T., thereafter show the veteran's complaints and treatment 
for wrist pain diagnosed as carpal tunnel syndrome. 

At the July 2005 VA examination, the veteran complained of 
bilateral carpal tunnel syndrome manifested by pain, 
numbness, and a tingling sensation in the hands which mostly 
occurs after activities such as prolonged typing and lasts 
several minutes.  He reported that the problem makes it 
difficult for him to type.  The veteran also reported that he 
treats his carpal tunnel syndrome with Motrin which gives him 
temporary relief.  The veteran also reported that he had not 
lost any time from work because of his carpal tunnel 
syndrome. 

On examination, the wrists had full range of motion with no 
evidence of heat, redness, swelling, effusion, draining, 
abnormal movements, instability, or weakness.  Thereafter it 
was opined that, while range of motion of the "wrists [were] 
well preserved, . . . Phalen's test was positive, consistent 
with bilateral carpal tunnel syndrome."  It was also opined 
that the veteran should avoid repetitive typing and vibration 
exposure.  

At the December 2006 VA examination, the veteran complained 
of chronic tingling, numbness, and weakness in his fingers.  
He also reported that he treats his carpal tunnel syndrome 
with Motrin.  

On examination of the upper extremities, there was sensory 
dysfunction with findings of tingling and numbness in the 
fingers.  However, motor function and sensory function were 
within normal limits and reflexes were 2+ in the biceps and 
triceps.  Tinel's sign was present bilaterally and Phalen's 
test was positive bilaterally.  The range of motion of the 
wrists were as follows: 70 degrees of dorsiflexion with pain 
at 70 degrees and 60 degrees of palmar flexion with pain at 
60 degrees.  It was opined that, while range of motion of the 
wrists were limited by pain, there was no further 
incoordination after repetitive use.

In summary, the veteran complained of right hand pain, 
tingling, and numbness, a March 2005 EMG confirmed bilateral 
median neuropathy at or distal to the wrists, a March 2005 VA 
letter characterized the carpal tunnel syndrome as "mild" 
on the right, the July 2005 and December 2006 VA examiners 
opined that Phalen's test was positive, and the December 2006 
VA examiner found sensory dysfunction with findings of 
tingling and numbness in the fingers.  

However, the October 2002 VA examiner opined that the carpal 
tunnel syndrome did not cause any functional limitations.  
Similarly, the July 2005 VA examiner opined that the wrists 
had full range of motion with no evidence of heat, redness, 
swelling, effusion, draining, abnormal movements, 
instability, or weakness as well as opined that range of 
motion of the wrists were well preserved.  Likewise, the 
December 2006 VA examiner opined that motor function, sensory 
function, and reflexes were within normal limits as well as 
opined that the range of motion of the wrist at 70 degrees of 
dorsiflexion with pain at 70 degrees and 60 degrees of palmar 
flexion with pain at 60 degrees was only slightly limited.  
See 38 C.F.R. § 4.71a, Plate I (2007) (normal range of motion 
of the wrist is 70 degrees of dorsiflexion and 80 degrees of 
palmar flexion).  The record is negative for any other 
objective evidence of loss of motor function, trophic 
changes, and/or sensory disturbances.  38 C.F.R. § 4.120.  
The Board consequently concludes that his carpal tunnel 
syndrome disorder is not accurately describable as productive 
of moderate incomplete paralysis of the median nerve.  
Accordingly, the Board finds that the veteran does not meet 
the criteria for a higher evaluation for carpal tunnel 
syndrome in the right upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  This is true throughout the period of 
time during which his claim has been pending.  Fenderson, 
supra. 

Sinusitis

The May 2003 rating decision granted service connection for 
sinusitis and rated it as 10 percent disabling under 
38 C.F.R. § 4.97, Diagnostic Codes 6511(chronic ethmoid 
sinusitis) - 6513 (chronic maxillary sinusitis) effective 
from September 1, 2002.  

Under Diagnostic Codes 6511 and 6513, which utilizes the 
general rating formula for sinusitis, a 10 percent evaluation 
is warranted when the evidence demonstrates one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment 
or; three to six non- incapacitating episodes of sinusitis 
per year characterized by headaches, pain, and purulent 
discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Codes 
6510 through 6514 (2007).  A 30 percent evaluation is 
warranted when the evidence demonstrates three or more 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or more than six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Id.  An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  Id.

The record does not suggest that the veteran's sinusitis 
approximates the degree of severity required for a 30 percent 
rating.  Specifically, at the October 2002 VA examination, 
the veteran complained of having sinusitis since 1986 with 
pressure in the medial, inner, and outer part of his nose.  
He also complained of difficulty breathing through his nose 
with intermittent discharge, cough, and phlegm.  He is able 
to play sports and walk at work approximately three to four 
miles a day.  He denied having problems with shortness of 
breath, chest pain, with chronic thick or foul discharge, or 
hemoptysis.  The veteran reported that he treats his 
sinusitis with Nasonex which gives him mild relief.  He also 
reported that he occasionally takes antibiotics for relief of 
symptoms as well as uses an inhaler.  He reported being 
hospitalized on one occasion in 1988 due to asthma, not 
sinusitis, and being placed on prednisone at that time.  
However, he also reported that he had not been hospitalized 
or placed on steroids since that time.  The veteran next 
reported that he had never been given oxygen or home Pulmo-
Aide. 

On examination, the veteran was not in acute distress, the 
nasal septum was in the midline, and the lungs were clear to 
auscultation with no wheezes, rhonchi, or rales and a 
negative plexus.  Sinus X-rays showed slight mucoperiosteal 
thickening, 5 percent in the right maxillary antrum and 5 
percent in the right ethmoid sinuses, and underdeveloped 
frontal sinuses.  Pulmonary function test was normal.  The 
diagnosis was sinusitis - no active disease.  It was opined 
that he should avoid exposure to dust and poorly ventilated 
areas.

At the July 2005 VA examination, the veteran complained of 
chronic sinus problems with infections as well as shortness 
of breath due to breathing through his nose.  However, he 
denied that his sinusitis required bed rest or caused 
headaches.  He also reported that he did not take antibiotics 
for his sinusitis.  The veteran also denied having any 
functional impairment as a result of the sinusitis despite 
having lost approximately two or three days of work in the 
past year due to his sinusitis.  

On examination, there was no evidence of nasal obstruction, 
drainage, discharge, crusting, or septal deviation.  Sinus X-
rays showed minimal mucoperiosteal thickening, maxillary 
antra bilaterally.  The diagnosis was sinusitis.  It was 
opined that there was no evidence of bony sinus tenderness 
and the veteran should avoid exposure to dust, poorly 
ventilated areas, extreme temperature changes, and humidity.

At the December 2006 VA examination, the veteran complained 
of chronic sinus problems with headaches as well as shortness 
of breath and difficulty breathing through his nose.  
However, the veteran denied being incapacitated during 
attacks.  He also told the examiner that he had not had to 
use antibiotics and that he did not have any functional 
impairment because of the sinusitis.  

On examination, no sinusitis was detected.  Moreover, the 
nose revealed no obstruction, a deviated septum, or rhinitis.  
Breath sounds were symmetric with no rhonchi or rales.  Sinus 
X-rays showed post-inflammatory changes, right half of the 
frontal, ethmoid, and change maxillary sinus, most likely 
chronic.  

The Board notes that, during the relevant period, the 
evidence does not demonstrate that the veteran's sinusitis 
caused three or more incapacitating episodes per year that 
require prolonged antibiotic treatment.  Likewise, the record 
is negative for evidence that his sinusitis caused more than 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  In 
fact, the veteran told the VA examiner in October 2002 that 
he did not have a problem with thick or foul discharge.  He 
told the VA examiner in July 2003 that his sinusitis did not 
require bed rest, cause headaches, did not require the use of 
antibiotics, and did not cause any functional impairment.  
Finally, he told the VA examiner in December 2006 that he had 
never had an incapacitating attack or had to use antibiotics.  
Moreover, examinations were universally negative for purulent 
discharge.  Also, the October 2002 VA examiner opined that no 
active disease was found and the December 2006 VA examiner 
opined that sinusitis was not detected at the examination.  
Accordingly, the Board finds that the veteran does not meet 
the criteria for a higher evaluation for sinusitis.  
38 C.F.R. § 4.97, Diagnostic Codes 6511-6513.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra. 

Knees

The May 2003 rating decision granted service connection for 
left and right knee sprains and rated each knee as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5014 
(osteomalacia)-5260(limitation of flexion), effective from 
September 1, 2002.  Thereafter, a January 2007 rating 
decision recharacterized the veteran's bilateral knee 
disabilities as arthritis and confirmed and continued the 10 
percent ratings under 38 C.F.R. § 4.71a, 5260-5010 (traumatic 
arthritis). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5014, osteomalacia 
is ratable as limitation of motion of the affected parts as 
arthritis and degenerative.  Under Diagnostic Code 5010, 
traumatic arthritis is ratable as degenerative arthritis 
under Diagnostic Code 5003.  Id.  And, Diagnostic Code 5003 
provides a 10 percent rating for X-rays evidence of arthritis 
with painful limitation of motion.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, moderate 
recurrent subluxation or lateral instability will be rated as 
20 percent disabling.  Severe recurrent subluxation or 
lateral instability warrants a 30 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of 
the knee is limited to 45 degrees a 10 percent rating is in 
order.  If flexion of the knee is limited to 30 degrees a 20 
percent rating is in order.  If flexion of the knee is 
limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension 
of the knee is limited to 10 degrees a 10 percent rating is 
in order.  If extension of the knee is limited to 15 degrees 
a 20 percent rating is in order.  If extension of the knee is 
limited to 20 degrees a 30 percent rating is in order.  

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases where the record reflects that the 
appellant has multiple problems due to service-connected 
disability, it is possible for a appellant to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria. VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63604 
(1997).  The basis for this opinion was that the applicable 
rating criteria "suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability..." Id.

VA General Counsel has also held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both a compensable limitation of flexion under 
Diagnostic Code 5260, and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The basis for 
the opinion was a finding that a limitation in planes of 
movement were each compensable.  Id.

As to Diagnostic Codes 5260 and 5261, the range of motion of 
the knees at the October 2002 VA examination was 0 to 140 
degrees with pain starting at 0 and 140 degrees, at the July 
2005 VA examination it was 0 to 120 degrees with pain 
starting at 0 and 120 degrees, and at the December 2006 VA 
examination it was 0 to 140 degrees with pain starting at 0 
and 140 degrees.  (Full range of motion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71, Plate II (2007)).  These 
opinions are not contradicted by any other medical evidence 
of record.  Evans, supra.

Therefore, because neither left nor right knee flexion is 
limited to 30 degrees and extension is not limited to 15 
degrees, a higher evaluation is not warranted based on 
objective clinical findings showing decreased range of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  
Likewise, because neither the left nor the right knee flexion 
is limited to 45 degrees and extension is not limited to 10 
degrees, separate compensable ratings are also not warranted 
under these same Diagnostic Codes.  Id; VAOPGCPREC 09-04.  
This is true throughout the period of time during which his 
claim has been pending.  Fenderson, supra.

Although a higher evaluation may be assigned on account of 
pain causing additional functional loss, DeLuca, supra, the 
salient point is that even though the veteran complains of 
pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead 
the Board to conclude that the functional losses he 
experiences in his left and right knee equates to the 
criteria for a 20 percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.  

Specifically, the veteran complained to the October 2002, 
July 2005, and December 2006 VA examiners of chronic knee 
pain aggravated by walking and standing.  Moreover, the 
October 2002 VA examiner reported that the right knee had 
some tenderness and trace crepitus, the July 2005 examiner 
reported that there was evidence of crepitus and painful 
motion, and the December 2006 examiner reported that the 
knees were tender.

However, the October 2002 and December 2006 VA examiners 
opined that knee pain started at 140 degrees of flexion and 0 
degrees of extension.  Moreover, the October 2002 VA examiner 
opined that the range of motion of the knees were not further 
limited by weakness, incoordination, fatigue, or lack of 
endurance.  Similarly, the July 2005 VA examiner opined that 
knee pain started at 120 degrees of flexion and 0 degrees of 
extension, the range of motion of the knees were limited by 
pain and incoordination after repetitive use, but not by 
fatigue, weakness, or lack of endurance and, "without 
resorting to mere speculation, there was no additional 
limitations of the joints in degrees."  

Therefore, even when considering functional limitations due 
to pain and the other factors identified in 38 C.F.R. 
§§ 4.40, 4.45, the Board does not find that the veteran's 
functional losses equate to the criteria required for a 20 
percent rating under either 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 or Diagnostic Code 5261, or separate compensable 
ratings under these same Diagnostic Codes.  38 C.F.R. §§ 4.2, 
4.3, 4.7, 4.45, 4.71a; DeLuca, supra.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

As to Diagnostic Code 5257, the October 2002 VA examiner 
opined that there was no joint instability and McMurray's and 
Drawer tests were negative bilaterally.  Likewise, the July 
2005 VA examiner opined that McMurray's and Drawer tests were 
negative bilaterally.  Also, the December 2006 VA examiner 
opined that ligament stability tests were within normal 
limits bilaterally.  

Therefore, because there is no evidence in the record that 
suggests "slight" subluxation or instability in either 
knee, separate compensable ratings for knee instability are 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
VAOPGCPREC 23-97.  This is true throughout the period of time 
during which his claim has been pending.  Fenderson, supra.

Ankles

The May 2003 rating decision granted service connection for 
left and right ankle sprains and rated each ankle as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(limitation of motion of the ankle), effective from 
September 1, 2002.  In a January 2007 rating decision the RO 
rated the left and right ankle sprains each as 10 percent 
disabling, also under Diagnostic Code 5271, effective from 
December 12, 2006.

Diagnostic Code 5271 provides a 10 percent rating for 
moderate limitation of ankle motion and a 20 percent rating 
for a marked limitation of motion.  38 C.F.R. § 4.71a.  

The Period from September 1, 2002, through December 11, 2006.

With the above criteria in mind, the Board notes that the 
range of motion of the ankles at the October 2002 VA 
examination was 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion and at the July 2005 VA 
examination it was 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion.  (Normal range of motion of the ankle is 
0 to 20 degrees of dorsiflexion and 0 to 45 degrees of 
plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2007))  
These opinions are not contradicted by any other medical 
evidence of record.  Evans, supra.

Given the above, the Board finds that because the clinical 
evidence of record shows that the ankle disabilities do not 
result in any limitation of motion of the ankles, the veteran 
did not have "moderate" limitation of motion of the ankles.  
Therefore, compensable evaluations are not warranted under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true 
throughout this period of time.  Fenderson, supra.

While the Board has considered the veteran's complaints of 
ankle pain in light of 38 C.F.R. §§ 4.40, 4.45, and the 
Court's holding in DeLuca, supra, because the October 2002 
and July 2005 VA examiners specifically opined that ankle 
motion was not limited by pain and he had no objective 
evidence of painful motion and the July 2005 VA examiner also 
opined that pain started at 20 degrees of dorsiflexion and 45 
degrees of plantar flexion, compensable ratings under 
Diagnostic Code 5271 are not warranted even when taking into 
account his complaints of pain.  See 38 C.F.R. § 4.71a.  This 
is true throughout this above referenced period of time.  
Fenderson, supra.

The Period since December 12, 2006

With the above criteria in mind, the Board notes that the 
range of motion of the ankles at the December 2006 VA 
examination was 0 to 20 degrees of dorsiflexion and 0 to 45 
degrees of plantar flexion with pain starting at 20 degrees 
of dorsiflexion and 45 degrees of plantar flexion.  This 
opinion is not contradicted by any other medical evidence of 
record.  Evans, supra.

Given the above, the Board finds that the veteran does not 
have marked limitation of motion in either ankle because the 
clinical evidence of record shows that the ankle sprains do 
not result in any limitation of motion of the ankles.  
Therefore, higher evaluations are not warranted under 
Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.  This is true 
since December 12, 2006.  Fenderson, supra.

The Board has also considered the veteran's complaints of 
ankle pain in light of 38 C.F.R. §§ 4.40, 4.45, and the 
Court's holding in DeLuca, supra.  In this regard, the Board 
recognizes that the December 2006 VA examiner opined that the 
veteran had problems with pain, fatigue, weakness and lack of 
endurance with repetitive use.  However, the examiner also 
specifically opined that pain started at 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  As noted 
above, normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II.  Therefore, because the veteran 
is already receiving 10 percent ratings for his ankles 
because of pain, since the ankles range of motion are normal, 
the Board finds that higher evaluations under Diagnostic 
Code 5271 because of this same pain are not warranted.  See 
38 C.F.R. § 4.71a.  This is true since December 12, 2006.  
Fenderson, supra.

The Low Back Disorder & Lower Extremity Sciatica

The May 2003 rating decision granted service connection for 
lumbar strain with degenerative disc disease and rated it as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (lumbosacral strain), effective from September 1, 
2002.  Thereafter, a January 2007 rating decision granted a 
40 percent disability rating for the veteran's lumbar strain 
with degenerative disc disease under 38 C.F.R. § 4.71a, 
Diagnostic Code 5242 (degenerative arthritis of the spine), 
effective from December 12, 2006, as well as granted separate 
10 percent ratings for left and right lower extremity 
sciatica under 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(sciatic nerve), also effective from December 12, 2006.  
Moreover, in the December 2004 statement of the case, the RO 
conceded that the veteran's low back disorder is also ratable 
as intervertebral disc syndrome. 

Since the veteran filed his claim in August 2002, there have 
been a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  See 67 Fed. Reg. 54345 (Aug, 
22, 2002).  Further, additional regulatory changes for rating 
all other back disorders became effective September 26, 2003, 
but these did not change the way intervertebral disc syndrome 
was rated, except for renumbering Diagnostic Code 5293 as 
Diagnostic Code 5243.  See 68 Fed. Reg. 51454-56 (Aug. 27, 
2003).  69 Fed. Reg. 32449 (June 10, 2004) corrected a 
clerical error in the Federal Register publication of 
August 27, 2003.  

The statement of the case issued in December 2004 along with 
the supplemental statements of the case issued in February 
2007 notified the veteran of the old and new rating criteria.  
Accordingly, adjudication of his claim may go forward.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

However, given the change in law, while VA may consider the 
old criteria for rating an intervertebral disc syndrome and 
for all other back disorders for the entire period during 
which the appeal has been pending, it may only consider the 
new criteria for rating an intervertebral disc syndrome from 
September 23, 2002, and the new criteria for rating all other 
back disorders from September 26, 2003.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

Intervertebral Disc Syndrome-The Old Criteria

For the entire period during which the appeal has been 
pending, the veteran is entitled to a 40 percent rating for 
his low back disorder if it is manifested by problems 
compatible with intervertebral disc syndrome with "severe" 
symptoms (defined as recurring attacks with only intermittent 
relief) or a 60 percent rating for his low back disorder if 
it is manifested by problems compatible with intervertebral 
disc syndrome with pronounced symptoms.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

The Period from September 1, 2002, through December 11, 2006

As to whether the veteran is entitled to ratings in excess of 
20 percent for his low back disorder for the period from 
September 1, 2002, through December 11, 2006, the Board notes 
that adverse symptomatology found in the record for this time 
varies.

On the one hand, at the October 2002 VA examination, the 
lumbar spine was tender and had muscle spasms.  Moreover, 
reflexes were 2/4 in the knees and 1/4 in the ankles.  It was 
also opined that the veteran's adverse symptomatology "is 
not inconsistent with acute lumbar radiculopathy."  

Treatment records likewise show the veteran's complaints 
and/or treatment for low back pain, sometimes with 
radiculopathy, since July 2003.  See treatment records from 
Apple Medical Group dated in July 2003; VA treatment records 
dated from April 2004 to April 2006; treatment records from 
Dr. Perz dated from February 2006 to October 2006; and 
treatment records from Robert Christakos, P.T., dated from 
April 2006 to May 2006.  

In this regard, at the July 2003 Apple Medical Group 
examination it was noted that the veteran was in discomfort 
as well as had difficulty rising from a seated position and 
with heel and toe walking.  The veteran also walked with a 
reciprocal yet mildly antalgic gait, was not able to perform 
a full squat, and his back was tender to palpation.  

And, at the July 2005 VA examination, the thoracolumbar spine 
had both tenderness and muscle spasms.  Moreover, the range 
of motion of the lumbar spine was limited with forward 
flexion to 55 degrees with pain at 55 degrees, backward 
extension to 20 degrees with pain at 20 degrees, left and 
right lateral flexion to 30 degrees with pain at 30 degrees, 
and left and right rotation to 30 degrees with pain at 30 
degrees.  

Treatment records from Robert Christakos, P.T., dated from 
February 2006 to April 2006, also show the veteran's 
complaints and treatment for low back pain and tightness with 
objective evidence of tenderness, decreased straight leg 
raising, and limitation of lumbar spine motion.  Starting in 
April 2006, these records also show the veteran complained of 
pain radiating into the lower extremities.  Examination 
reports found in these records show decreased straight leg 
raising and decreased range of motion of the lumbar spine.  
Specifically, during April 2006, straight leg raising 
progressed from the start of the month to the end of the 
month as follows: 30 degrees on the left and 35 degrees on 
the right; 40 degrees on the left and 45 degrees on the 
right; 30 to 35 degrees bilaterally with an increase to 60 
degrees bilaterally with physical therapy; and 45 degrees 
bilaterally with an increase to 70 degrees on the left and 60 
degrees on the right with physical therapy.  Also lumbar 
spine motion in mid-April 2006 was flexion at 20 percent, 
extension at 30 percent, right rotation at 30 percent, left 
rotation at 35 percent, and side flexion at 30 percent 
bilaterally.  In mid April 2006, the veteran also complained 
that his back was causing him problems at work.  In addition, 
a May 2006 lumbosacral spine MRI showed degenerative disc 
disease, a disc bulge, and stenosis.  

On the other hand, the Board notes that at the October 2002 
VA examination the veteran denied having any problems with 
leg numbness or flare-ups.  Moreover, on examination of the 
lower extremities, coordination was intact, there were no 
peripheral nerve deficits, neurological examination showed 
good tone bilaterally, he had good active motion, strength 
was 5/5, sensation was grossly intact, and he had no sensory 
deficits.  Furthermore, the range of motion the lumbar spine 
was normal with forward flexion to 95 degrees with pain at 95 
degrees, backward extension to 35 degrees with pain at 35 
degrees, left and right lateral flexion to 40 degrees with 
pain at 40 degrees, and left and right rotation to 35 degrees 
with pain at 35 degrees.

Similarly, at the July 2003 Apple Medical Group examination, 
motor assessment was essentially normal at 4+ out of 5 and 
sensation was normal.  

Furthermore, at the July 2005 VA examination, there was no 
evidence of radiation of the pain or intervertebral disc 
syndrome and neurological examination of the lower 
extremities showed motor strength to be within normal limits 
at 5/5 with no evidence of muscle atrophy, sensation to be 
intact, and deep tendon reflexes 2+ in the knees and ankles.  
It was thereafter opined that "[t]here was no evidence of 
radiculopathy.  There was no evidence of atrophy.  Reflexes 
were symmetric.  The gait was normal.  There was no evidence 
of intervertebral disc syndrome."  

While the record on appeal for this time period shows the 
veteran's subjective complaints of low back pain and 
objective evidence of muscle spasms, low back tenderness, 
some limitation of lumbar motion, and some evidence of 
reduced reflexes with reflexes being 2/4 in the knees and 1/4 
in the ankles, the objective evidence of record is negative 
for decreased sensation, diminished strength, or muscle 
wasting.  Moreover, while the October 2002 VA examiner opined 
that the veteran's symptoms are "not inconsistent with acute 
lumbar radiculopathy" and treatment records show the 
claimant's complaints and/or treatment for radiculopathy 
since July 2003, the July 2005 VA examiner opined "[t]here 
was no evidence of radiculopathy.  There was no evidence of 
atrophy.  Reflexes were symmetric.  The gait was normal.  
There was no evidence of intervertebral disc syndrome." 

The Board gives more credence to the opinion by the July 2005 
VA examiner than the October 2002 VA examiner and the 
treatment records because it was made after a review of the 
record on appeal including the October 2002 VA examination 
and the treatment records, it is more consistent with the 
overall disability picture seen in the record during this 
time period, and the October 2002 VA examiner's opinion is 
too speculative to be credible.  See, e.g., Molloy v. Brown, 
9 Vet. App. 513 (1996); Alemany v. Brown, 9 Vet. App. 518 
(1996); Lathan v. Brown, 7 Vet. App. 359 (1995); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (physicians' statements 
that claimed disability "may be," "could be," or is 
"possibly" related to service or a service-connected 
disability sufficient to make claim for service connection 
well-grounded). 

Accordingly, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board finds that the veteran's adverse 
symptomatology did not equate to recurring attacks with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Therefore, because his low back disorder was not 
manifested by severe symptoms, a higher evaluation is not 
warranted under Diagnostic Code 5293 from September 1, 2002, 
through December 11, 2006.  38 C.F.R. § 4.71a, (2002); 
Fenderson, supra.

The Period since December 12, 2006

As to whether the veteran is entitled to ratings in excess of 
40 percent for his low back disorder for the period since 
December 12, 2006, the Board notes that the evidence for this 
time period is limited to the results from the December 12, 
2006, VA examination.  At that time, the veteran complained 
of chronic low back pain with stiffness, tightness, 
limitation of motion, weakness, and pain radiating down his 
legs.  The pain is relieved by rest and medication.  Even 
with the pain, the veteran reported that he can function with 
medication.  The veteran thereafter reported that he had 
seven days a month of incapacitation for the last 12 months 
which totaled 84 incapacitating days in the last 12 months.  

On examination, the thoracolumbar spine had both tenderness 
and muscle spasms.  The range of motion of the veteran's 
thoracolumbar spine was as follows: forward flexion to 30 
degrees with pain at 30 degrees; backward extension to 10 
degrees with pain at 10 degrees; left and right lateral 
flexion to 20 degrees with pain at 0 degrees; and left and 
right rotation to 20 degrees with pain at 20 degrees.  It was 
opined that, while range of motion of the thoracolumbar spine 
was limited by pain, there was no further incoordination 
after repetitive use.  Straight leg raising was positive 
bilaterally.  While it was first reported that there was no 
evidence of radiating pain on movement, it was thereafter 
opined that there were signs of intervertebral disc syndrome 
with L4 sensory deficit of the bilateral lateral thigh and L5 
sensory deficit of the bilateral lateral legs.  Neurological 
examination of the lower extremities showed reflexes of 2+ in 
the knees and ankles.  The examiner next reported that the 
most likely nerve that is involved is the sciatic nerve.  It 
was thereafter opined that the veteran had "[b]ilaterally[,] 
nerve involvement revealing findings of neuralgia.  There 
[was] sensory dysfunction with findings of . . . pain down 
the legs."  It was also reported that the veteran's back 
disorder did not cause any bowel, bladder, or erectile 
dysfunction.  The diagnoses were lumbar strain with 
degenerative disc disease and bilateral sciatica.

Therefore, while the objective evidence of record shows the 
veteran experiencing problems with muscle spasms, L4 sensory 
deficit of both lateral thighs, L5 sensory deficit of both 
lateral legs, and neuralgia, there is no objective evidence 
of reduced reflexes, diminished strength, or muscle wasting, 
even when considering functional limitations due to pain and 
other factors identified in 38 C.F.R. §§ 4.40, 4.45.  Hence, 
the Board finds that the veteran's adverse symptomatology did 
not equate to intervertebral disc syndrome with pronounced 
symptoms.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  
Therefore, because his low back disorder was not manifested 
by intervertebral disc syndrome with pronounced symptoms, an 
increased rating is not warranted under Diagnostic Code 5293 
at any time since December 12, 2006.  38 C.F.R. § 4.71a, 
(2002); Fenderson, supra.

Intervertebral Disc Syndrome-The New Criteria

Effective September 23, 2002, the appellant is entitled to a 
40 percent rating for his low back disorder if it is 
manifested by problems compatible with intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past twelve months.  A 60 percent rating for his low back 
disorder is warranted if it is manifested by problems 
compatible with intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks but less than six weeks during the past twelve months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id.

The Period since September 23, 2002 

As to whether the veteran is entitled to ratings in excess of 
20 percent for his low back disorder for the period since 
September 23, 2002, and whether he is entitled to ratings in 
excess of 40 percent for his low back disorder for the period 
since December 12, 2006, the Board notes that the veteran 
told the December 2006 VA examiner that he was incapacitated 
for 84 days in the last 12 months and that a Dr. Perz had 
ordered the bed rest.  However, the records dating since 
September 23, 2002, including those from Dr. Perz, do not 
show that a physician has ever ordered bed rest due to the 
veteran's low back disorder.  In this regard, the Board notes 
that while the veteran told the July 2005 VA spine examiner 
that he periodically required bed rest due to his back pain, 
he thereafter denied ever having had a period of 
incapacitation.  Therefore, because the record for the period 
since September 23, 2002, is negative for any medical 
evidence of physician ordered bed rest, the claim for a 
higher evaluation must be denied for this time period.  Id; 
Fenderson, supra.

Radiculopathy

As noted above, the January 2007 rating decision granted 
separate 10 percent ratings for left and right lower 
extremity sciatica under 38 C.F.R. § 4.124a, Diagnostic 
Code 8520, effective from December 12, 2006.  However, 
effective September 23, 2002, the veteran is entitled to a 
separate rating for associated objective neurologic 
abnormalities provided these abnormalities are compensably 
disabling.  See 67 Fed. Reg. 54349; 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, Note 2 (2003); 38 C.F.R. § 4.71a, Note 
1 (2007).  Therefore, the Board's analysis must include 
whether he was entitled to separate 10 percent ratings for 
left and right lower extremity sciatica under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, effective from September 23, 
2002, as well as whether he is entitled to ratings in excess 
of 10 percent for his left and right lower extremity sciatica 
from December 12, 2006.

In this regard, 38 C.F.R. § 4.123 provides that neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. 

Likewise, 38 C.F.R. § 4.124 provides that neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve. 

38 C.F.R. § 4.124a defines the term "incomplete paralysis" as 
indicating a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. 

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve in either the major or minor lower extremity and a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity.  

The Period from September 23, 2002, through December 11, 2006

As to whether the veteran is entitled to separate compensable 
ratings for left and/or right lower extremity sciatica for 
the period from September 23, 2002, through December 11, 
2006, the medical treatment records show the veteran's 
complaints and/or treatment for low back pain, sometimes with 
radiculopathy, since July 2003.  Moreover, as noted above, 
the October 2002 VA examiner opined that the veteran's 
reflexes were 2/4 in the knees and 1/4 in the ankles and his 
adverse symptomatology "is not inconsistent with acute 
lumbar radiculopathy."  

However, at the October 2002 VA examination, the veteran 
denied having any problems with leg numbness or flare-ups.  
Moreover, on examination of the lower extremities, 
coordination was intact, there were no peripheral nerve 
deficits, neurological examination showed good tone 
bilaterally, he had good active motion, strength was 5/5, 
sensation was grossly intact, and he had no sensory deficits.  
Similarly, at the July 2003 examination conducted at Apple 
Medical Group, motor assessment was essentially normal at 4+ 
out of 5 and sensation was normal.  Furthermore, at the July 
2005 VA examination, there was no evidence of radiation of 
the pain or intervertebral disc syndrome and neurological 
examination of the lower extremities showed motor strength to 
be within normal limits at 5/5 with no evidence of muscle 
atrophy, sensation being intact, and deep tendon reflexes 2+ 
in the knees and ankles.  It was thereafter opined that 
"[t]here was no evidence of radiculopathy.  There was no 
evidence of atrophy.  Reflexes were symmetric.  The gait was 
normal.  There was no evidence of intervertebral disc 
syndrome."  

Therefore, because the record does not include any objective 
evidence of decreased sensation or diminished strength and 
reflexes at the July 2005 VA examination were 2+ in the knees 
and ankles despite being 2/4 in the knees and 1/4 in the 
ankles at the October 2002 VA examination, the Board finds 
that the veteran's adverse symptomatology does not equate to 
mild incomplete paralysis of the sciatic nerve in either 
lower extremity.  See 38 C.F.R. §§ 4.123, 4.124, 4.124a 
(2007).  Therefore, separate compensable ratings for 
neurologic abnormalities in the left and/or right lower 
extremity are not warranted for the period from September 23, 
2002, through December 11, 2006.  See 38 C.F.R. § 4.71a 
(2007); Fenderson, supra.

The Period since December 12, 2006

As to whether the veteran is entitled to ratings in excess of 
10 percent for his left and right lower extremity sciatica 
since December 12, 2006, the Board notes that the evidence 
for this time period is limited to the results from the 
December 12, 2006, VA examination.  As reported above, at 
that time the veteran complained of chronic low back pain 
with weakness and pain radiating down his legs.  On 
examination, there were signs of intervertebral disc syndrome 
with L4 sensory deficit of the bilateral lateral thigh and L5 
sensory deficit of the bilateral lateral legs.  It was 
thereafter opined that the veteran had neuralgia and sensory 
dysfunction with pain down his legs.  

However, neurological examination of the lower extremities 
showed reflexes of 2+ in the knees and ankles.  Moreover, the 
veteran's back disorder did not cause any bowel, bladder, or 
erectile dysfunction.  

Given these facts, which show sensory deficits in the legs 
and neuralgia but no evidence of loss of reflexes or muscle 
atrophy, the Board finds that the adverse symptomatology 
attributable to the service connected left and right lower 
extremity sciatica equates to no more than mild incomplete 
sciatic nerve paralysis.  38 C.F.R. § 4.124a.  Therefore, the 
claims are denied.  This is true for the period since 
December 12, 2006.  Fenderson, supra.

All Other Back Disorders-The Old Criteria

For the entire period during which the appeal has been 
pending, the veteran is potentially entitled to a rating in 
excess of 20 percent for his low back disorder if, inter 
alia, he has a fracture with cord involvement requiring long 
leg braces or being bedridden (100 percent) or a fracture of 
the vertebra without cord involvement but leading to abnormal 
mobility requiring a neck brace (60 percent) (Diagnostic Code 
5285); complete ankylosis of the spine at an unfavorable 
angle (100 percent) or complete ankylosis of the spine at a 
favorable angle (60 percent) (Diagnostic Code 5286); 
ankylosis of the lumbar spine at an favorable angle (40 
percent) or ankylosis of the lumbar spine at an unfavorable 
angle (50 percent) (Diagnostic Code 5289); severe limitation 
in the range of motion of the lumbar spine (40 percent) 
(Diagnostic Code 5290); or lumbosacral strain with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent) (Diagnostic Code 5295).  38 C.F.R. § 4.71a (2002).

The Period from September 23, 2002, through December 11, 2006

As to whether the veteran is entitled to ratings in excess of 
20 percent for his low back disorder for the period from 
September 23, 2002, through December 11, 2006, under 
Diagnostic Codes 5285, 5286, or 5289, the Board notes that 
the evidence here reveals no suggestion that the veteran has 
a service connected fractured lumbar vertebra.  See, e.g., VA 
examinations dated in October 2002 and July 2005; X-rays 
dated in July 2003 and February 2006; and MRIs dated in 
October 2004 and May 2006.  Moreover, there being no 
demonstrable vertebral deformity due to a service connected 
fracture, a 10 percent rating may not be added to the rating.  
Furthermore, the lumbar spine injury did not include cord 
involvement requiring long leg braces.  Finally, the veteran 
was able to move his lumbar spine, at least to some degree in 
some plane of motion, in all the treatment records and at the 
VA examinations.  Hence, the lumbar spine is not ankylosed.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  In the absence 
of ankylosis, the Board may not rate his service-connected 
low back disorder as ankylosis.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  Consequently, a higher evaluation is 
not warranted for the veteran's service-connected low back 
disorder under Diagnostic Codes 5285, 5286, or 5289 for the 
period from September 23, 2002, through December 11, 2006.  
38 C.F.R. § 4.71a (2003); Fenderson, supra.

As to whether the veteran is entitled to ratings in excess of 
20 percent for his low back disorder for the period from 
September 23, 2002, through December 11, 2006, under 
Diagnostic Codes 5290 and 5295, a review of the record on 
appeal shows X-rays and MRIs that document lumbar spine 
degenerative disc disease.  It also shows treatment records 
that document the veteran's repeated complaints and treatment 
for lumbar spine pain.  

Moreover, at the July 2003 examination conducted at Apple 
Medical Group, the veteran was in discomfort, had difficulty 
rising from a seated position to the examination table, 
walked with a reciprocal yet mildly antalgic gait, was not 
able to perform a full squat, had difficulty heel and toe 
walking, his back was tender to palpation, and he had 
difficulty with lumbar flexion.  However, motor assessment 
was essentially normal at 4+ out of 5.  

Furthermore, April 2006 treatment records from Robert 
Christakos, P.T., reported that flexion was at 20 percent, 
extension was at 30 percent, right rotation was at 30 
percent, left rotation was at 35 percent, and side flexion 
was at 30 percent bilaterally.  

In addition, at the October 2002 and July 2005 VA 
examinations, the thoracolumbar spine had both tenderness and 
muscle spasms.  Specifically, in October 2002, the range of 
motion of the lumbar spine was forward flexion to 95 degrees 
with pain at 95 degrees, backward extension to 35 degrees 
with pain at 35 degrees, left and right lateral flexion to 40 
degrees with pain at 40 degrees, and left and right rotation 
to 35 degrees with pain at 35 degrees.  (Normal range of 
motion of the lumbosacral spine is as follows: forward 
flexion to 90 degrees; backward extension to 30 degrees; left 
and right lateral flexion to 30 degrees; and left and right 
rotation to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V 
(2007)).  

Thereafter, at the July 2005 VA examination, the range of 
motion of the thoracolumbar spine was forward flexion to 55 
degrees with pain at 55 degrees, backward extension to 20 
degrees with pain at 20 degrees, left and right lateral 
flexion to 30 degrees with pain at 30 degrees, and left and 
right rotation to 30 degrees with pain at 30 degrees.  It was 
also opined in July 2005 that, while range of motion of the 
thoracolumbar spine was limited by pain, it was not limited 
by weakness, incoordination, fatigue, or lack of endurance 
after repetitive use.  It was thereafter opined that 
"[w]ithout resort to mere speculation, there are no 
additional limitations of the joint in degrees."  

In summary, the record contains evidence of degenerative disc 
disease, limitation of motion of the lumbar spine, tenderness 
to palpation of the lumbar spine, and muscle spasms.  
However, at none of the VA examinations was painful pathology 
objectively confirmed by such signs as disuse atrophy of the 
low back or lower extremities.  In addition, no examiner 
characterized the veteran's lumbosacral spine as having 
"severe" lost motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5290.  Furthermore, the record does not show the veteran 
experiencing problems with lost motion with listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Therefore, the Board finds that a rating in excess of 20 
percent is not warranted under either Diagnostic Code 5290 or 
Diagnostic Code 5295, even when considering functional 
limitations due to pain and the other factors identified in 
38 C.F.R. §§ 4.40, 4.45, for the period from September 23, 
2002, through December 11, 2006.  38 C.F.R. § 4.71a (2003); 
DeLuca, supra; Hart, supra.

The Period since December 12, 2006

As to whether the veteran is entitled to ratings in excess of 
40 percent for his low back disorder for the period since 
December 12, 2006, under Diagnostic Codes 5285, 5286, or 
5289, the Board notes that the evidence continues to be 
negative for a service connected fractured lumbar vertebra, 
evidence that the lumbar spine injury included cord 
involvement requiring long leg braces, or evidence of 
ankylosis of the lumbar spine.  See VA examination dated in 
December 2006.  Consequently, a higher evaluation is not 
warranted for the veteran's service-connected low back 
disorder under Diagnostic Codes 5285, 5286, or 5289 for the 
period since December 12, 2006.  38 C.F.R. § 4.71a (2003); 
Fenderson, supra.

As to Diagnostic Codes 5290 and 5295, the veteran is already 
receiving the maximum rating possible under these diagnostic 
codes.  Consequently, a higher evaluation is not warranted 
for the veteran's service-connected low back disorder under 
Diagnostic Codes 5290 and 5295 for the period since 
December 12, 2006.  38 C.F.R. § 4.71a (2003); Fenderson, 
supra.

All Other Back Disorders-The New Criteria

Effective September 26, 2003, the veteran is entitled to a 
rating in excess of 20 percent for his low back disorder if, 
inter alia, it is manifested by forward flexion of the 
thoracolumbar spine 30 degrees or favorable ankylosis of the 
entire thoracolumbar spine (40 percent); unfavorable 
ankylosis of the entire thoracolumbar spine (50 percent); or 
unfavorable ankylosis of the entire spine (100 percent).  
38 C.F.R. § 4.71a (2007). 

The Period from September 26, 2003, through December 11, 2006

As to whether the veteran is entitled to ratings in excess of 
20 percent for his low back disorder for the period from 
September 26, 2003, through December 11, 2006, the clinical 
records show no evidence of spinal ankylosis since 
September 26, 2003.  See, e.g., VA examination dated in July 
2005; X-ray dated in February 2006; and MRIs dated in October 
2004 and May 2006.  Likewise, even taking into account pain 
on use, the forward flexion of the thoracolumbar spine at the 
July 2005 VA examination was 55 degrees.  This motion study 
is not contradicted by any other evidence of record.  Evans, 
supra.

Therefore, even when considering functional limitations due 
to pain and other factors identified in 38 C.F.R. §§ 4.40, 
4.45, the Board finds that the veteran's functional losses 
for his low back disorder do not equate to more than the 
disability contemplated by the 20 percent rating already 
assigned for the period from September 26, 2003, through 
December 11, 2006.  38 C.F.R. § 4.71a (2007); Fenderson, 
supra.

The Period since December 12, 2006

As to whether the veteran is entitled to ratings in excess of 
40 percent for his low back disorder for the period since 
December 12, 2006, the clinical records show no evidence of 
spinal ankylosis since December 12, 2006.  See, e.g., VA 
examination dated in December 2006; Johnston, supra.  

Therefore, the Board finds that the veteran's functional 
losses for his low back disorder do not equate to more than 
the disability contemplated by the 40 percent rating already 
assigned at all times since December 12, 2006.  38 C.F.R. 
§ 4.71a (2007); Fenderson, supra.

Other Back Concerns

Each of the ways by which the back is ratable, other than 
some of those described in 38 C.F.R. § 4.71a, Diagnostic Code 
5285 (2003), contemplates limitation of motion.  See 
VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  Therefore, 
assigning separate ratings on the basis of both limitation of 
motion and other symptoms, such as those set forth in 
Diagnostic Code 5293/5243, would be inappropriate.  38 C.F.R. 
§ 4.14 (2007).  



Conclusion

Based on the veteran's and his representative's written 
statements to the RO, the claimant's statements to his 
examiners, and the personal hearing testimony that his 
service connected disabilities interfere with employment, the 
Board considered the application of 38 C.F.R. § 3.321(b)(1) 
(2007).  Although the veteran reported that he lost time from 
work because of his disabilities, the evidence does not 
reflect that any of his service connected disabilities acting 
alone caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) 
or required frequent periods of hospitalization such that the 
application of the regular schedular standards is rendered 
impracticable.  Hence, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the veteran is credible to report on the pain 
that he feels and the claimant and others are credible to 
report what they can see (see Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007)), the Board will nonetheless give 
more evidentiary weight to the medical opinions provided by 
the VA examiners because these opinions are based on the 
objective medical evidence seen at these examinations and as 
reported on by medical experts.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The Board has also considered the doctrine of reasonable 
doubt.  However, as the 


preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Accordingly, the claims must be 
denied.


ORDER

A rating in excess of 10 percent for left or right heel 
sprain is not warranted at any time since September 1, 2002. 

A rating in excess of 10 percent for left or right varicose 
veins is not warranted at any time since September 1, 2002. 

A rating in excess of 10 percent for right carpal tunnel 
syndrome is not warranted at any time since September 1, 
2002. 

A rating in excess of 10 percent for sinusitis is not 
warranted at any time since September 1, 2002. 

A rating in excess of 10 percent for left or right knee 
arthritis is not warranted at any time since September 1, 
2002. 

A compensable rating for left and right ankle sprain is not 
warranted at any time from September 1, 2002, through 
December 11, 2006, and a rating in excess of 10 percent for 
left and right ankle sprain is not warranted at any time 
since December 12, 2006.

A rating in excess of 20 percent for a low back disorder is 
not warranted at any time from September 1, 2002, through 
December 11, 2006, and a rating in excess of 40 percent for a 
low back disorder is not warranted at any time since 
December 12, 2006.

A rating in excess of 10 percent for left or right lower 
extremity sciatica is not warranted at any time since 
December 12, 2006. 


REMAND

As to the claim for a higher initial evaluation for left 
carpal tunnel syndrome, the veteran testified that he 
recently had surgery for this problem at the Loma Linda VA 
Medical Center.  Moreover, a February 2006 treatment record 
from Robert Christakos, P.T., also makes reference to an 
April carpal tunnel syndrome surgery and the veteran told the 
December 2006 VA examiner that in April 2006 he had surgery 
on his left hand.  However, copies of the records surrounding 
this surgery do not appear in the claims files.  Accordingly, 
a remand to request them is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should request all of the 
veteran's outstanding treatment records 
from the Loma Linda VA Medical Center 
surrounding his surgery for his left 
wrist carpal tunnel syndrome.  Because 
these are Federal records, efforts to 
obtain them should be ended only if it is 
concluded that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  If the 
records cannot be located or no such 
records exist, a memorandum of 
unavailability should be associated with 
the claims files.  Thereafter, the 
veteran should be notified in writing of 
the records unavailability.  

2.  The RO/AMC should thereafter provide 
the veteran with updated VCAA notice as 
to what evidence has been received and 
not received by VA as well as notice of 
the evidence needed to substantiate his 
claim for a higher evaluation in 
accordance with the Court's holding in 
Dingess, supra, and 38 U.S.C.A. §§ 5100, 
5103; 38 C.F.R. § 3.159.  

3.  Thereafter, the RO/AMC must 
readjudicate the veteran's claim.  The 
RO/AMC is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
their decision to include any further 
changes in VCAA and any other applicable 
legal precedent.  Such reconsideration 
should include taking into account 
whether "staged" ratings are 
appropriate.  Fenderson, supra.  If any 
of the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits since the February 2007 
SSOC, to include a summary of the 
evidence received, any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


